Citation Nr: 0901726	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In September 2008, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge by videoconference.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  


FINDING OF FACT

The veteran's currently diagnosed bilateral eye disorder is 
not related to his in-service bilateral eye injury or 
otherwise to his period of active military service.  


CONCLUSION OF LAW

The veteran's bilateral eye disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in February 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
described the types of evidence that the veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf.  

Although the February 2006 VCAA notice letter did not address 
the elements of degree of disability and effective date and 
the veteran was not otherwise advised of these elements prior 
to the June 2006 RO rating decision, such notice defect 
constitutes harmless error.  The veteran was provided notice 
of how VA assigns disability ratings and effective dates in 
August 2008 and provided additional time and opportunity to 
submit evidence in support of his claim.  Thereafter, the 
veteran presented hearing testimony before the Board and 
submitted additional evidence in support of his claim.  
Moreover, the veteran's claim is being denied for reasons 
explained in greater detail below.  Thus, no disability 
rating or effective date will be assigned.

The Board further notes that the RO provided the veteran with 
a copy of the June 2006 rating decision, the April 2007 
Statement of the Case (SOC), and the February 2008 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with an eye examination and medical nexus opinion in 
February 2007.  Additionally, the veteran's service treatment 
records and private treatment records submitted by the 
veteran in support of his claim, to include a medical opinion 
from an ophthalmologist, have been associated with the claims 
folder.  The Board notes that the veteran reported in March 
2006 correspondence that he received treatment for his eyes 
from a physician from 1967 to 1983; however, no records were 
available because the physician had either died or retired 
and the veteran did not remember his name.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Analysis 

The veteran seeks service connection for a bilateral eye 
disorder.  He specifically asserts that a battery exploded 
and injured his eyes during his period of active military 
service and he began to experience vision and eye problems 
thereafter.  The veteran maintains that his currently 
diagnosed bilateral eye disorder is related to his in-service 
eye injury.    

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

The medical evidence clearly shows that the veteran currently 
suffers from a bilateral eye disorder.  Indeed, the February 
2007 eye examiner diagnosed the veteran with bilateral dry 
eye syndrome, cataracts, and blepharitis.  The Board notes 
that the findings articulated in the February 2007 eye 
examination report are consistent with findings shown in 
relevant private treatment records.    

Additionally, the veteran's service treatment records confirm 
that he suffered an injury to his eyes in service.  
Specifically, a service health record entry dated February 
17, 1965 reveals that the veteran presented for treatment 
after a battery blew up in his face and sprayed his eyes 
earlier that morning.  On physical examination, the veteran's 
eyes were watering and edematous with conjunctivitis and 
erythema of the conjunctiva and no evidence of blistering.  
At that time, the veteran's eyes were cleansed and his left 
eye was patched and the veteran was prescribed neosporin 
ophthalmic drops every four hours.  The following day, the 
veteran's eyes were much improved but inflamed and watering.  
The veteran's patch was taken off and he was to continue 
treating his eyes with the ophthalmic drops.    

Although the veteran has a current bilateral eye disorder and 
suffered eye injury in service, the evidence does not show 
that the current bilateral eye disorder is related to his 
period of active military service to include the in-service 
injury for reasons explained below.  

The Board notes that the veteran indicated in a March 2006 
statement that he has had to wear glasses since the age of 20 
(i.e., since approximately 1966) as a result of the February 
1965 in-service eye injury and later reported at the 
September 2008 Board hearing that he began to experience 
vision and eye-related problems before leaving service that 
have continued since that time.  However, the evidence of 
record does not support the veteran's assertions.  Although 
the veteran was treated for eye problems on two occasions in 
February 1965 as discussed above, the service treatment 
records show no subsequent treatment pertaining to the eyes 
and there are no references to any eye problems noted at the 
time of discharge.  In fact, the veteran denied wearing 
glasses and having any eye problems on the February 1967 
report of medical history.  The corresponding February 1967 
discharge examination report shows that he demonstrated a 
visual acuity of 20/20 bilaterally and his eyes were 
clinically evaluated as normal and at the time.  The Board 
affords the evidence contemporaneous to service great 
probative value.  As the veteran's March 2006 statement and 
hearing testimony regarding the onset and continuation of his 
vision problems in service after the February 1965 injury are 
shown to be inconsistent with the evidence contemporaneous to 
service to include his earlier assertions and the objective 
medical findings noted at discharge, they are not deemed 
credible and are afforded no probative value.  

In this regard, the Board additionally notes that the first 
post-service documentation of treatment for eye problems of 
record is shown in 1983, which is approximately 18 years 
after the in-service injury and 16 years after discharge from 
service.  Although the veteran has reported that he received 
treatment for his eyes from 1967 to 1983, he has been unable 
to provide any documentation of his treatment during that 
time and has not presented any lay evidence from persons who 
observed or were otherwise aware of his vision and eye 
problems for the years immediately following his discharge 
from service.  Thus, the Board is unable to afford the 
veteran's account of having eye problems since discharge any 
probative value as it is not supported by credible evidence.  

Furthermore, the February 2007 eye examiner concluded that 
the veteran's bilateral eye disorder was not related to 
service.  Indeed, the examiner determined that the veteran's 
complaints of dryness were related to his blepharitis, not 
the previous injury, and that it was not likely that 
blepharitis was secondary to the injury because it was an 
acute condition.  The examiner also found that the veteran's 
cataracts were not secondary to his in-service injury.  The 
examiner further commented that the veteran's in-service 
injury could have resulted in severe dry eye; however, she 
saw no evidence of scarring on the lids or any anterior 
segment structure explaining there would be such evidence 
when looking at the eye if the injury was truly the cause.  
As the eye examiner based her conclusion on the veteran's 
ocular history as documented in the claims folder and 
examination of the veteran, it is afforded great probative 
value.  

Although a December 2006 letter written by a private 
ophthalmologist notes that it was "certainly possible" that 
the veteran's dry eye and ocular surface findings "may 
indeed be" related to his injury in 1966 as his symptoms had 
persisted since that time and were not present prior to the 
injury, his opinion is merely speculative and is not 
supported by the competent medical evidence of record.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (explaining that 
a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.)  As discussed above, 
the evidence does not show that the veteran has had 
persistent eye symptoms since the in-service injury as the 
veteran did not seek any treatment for eye problems in 
service for two years after treatment of the initial injury, 
was not shown to have had any eye problems at discharge, and 
has presented no documentation of any treatment for his eyes 
until 1983.  As the private ophthalmologist's opinion was 
clearly expressed in speculative terms and was based on a 
history reported by the veteran that is not consistent with 
the record, it is afforded no probative value.  

Moreover, the Board recognizes that the veteran has 
repeatedly asserted that his current eye disorders are 
related to active military service; however, the veteran 
lacks the requisite medical expertise to render a competent 
medical opinion regarding the cause of his current eye 
disorders.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, his opinion is afforded no probative value with 
respect to the medical question of whether his current eye 
disorder is related to active military service.  

As the probative evidence of record does not show a nexus 
relationship between the veteran's current bilateral eye 
disorder and active service, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a bilateral eye disorder is 
not warranted.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral eye 
disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


